Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

DETAILED ACTION

This is a response to the amendment filed on 12/16/20.  The applicant argument regarding Moshfeghi Mehran is not persuasive; therefore, all the rejections based on Moshfeghi Mehran is retained and repeated for the following reasons.








Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 46-73 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Moshfeghi Mehran (U.S. Pub. No. 2011/0156640).

As to claims 46, 54 and 68 the prior art teaches a method for wirelessly charging a network of sensors and updating the position of same using a beamformed signal, the method comprising: 

scanning for new sensors in a low-power mode (see fig 1-5 paragraph 0050-0059  and 0098-0107; especially, Moshfegi meharan teaches scanning for new sensors in a low-power mode as fig 1-5 paragraph 0051-0058 and 0099-0106); 

storing a location of the new sensors in memory (see fig 1-5 paragraph 104-0109; especially, Moshfegi meharan teaches storing a location of the new sensors in memory as fig 1-5 paragraph 105-0108); 

scanning for moved sensors in the low-power mode (see fig 1-6 paragraph 0106-0111; especially, Moshfegi meharan teaches scanning for moved sensors in the low-power mode (see fig 1-6 paragraph 01076-0110); 

updating the location of the moved sensors in memory (see fig1-6 paragraph 0108-0114; especially, Moshfegi meharan teaches updating the location of the moved sensors in memory as fig1-6 paragraph 0109-0113); 

aggregating data from the network of sensors (see fig 1-7 paragraph 0110-0118; especially, Moshfegi meharan teaches aggregating data from the network of sensors as fig 1-7 paragraph 0111-0117); 

beamforming a wireless signal using an antenna array (see fig 1-4 and 8-20 paragraph 0048-0058 and 0090-0095 and background; especially, Moshfegi meharan teaches beamforming a wireless signal using an antenna array as fig 1-4 and 8-20 paragraph 0049-0057 and 0090-0094 and background); 

and, transmitting power to one or more sensors in the sensor network in a high-power mode using a beamformed radio frequency signal (see fig 1-4, 8-10, 20-23 paragraph 0093-0101 and 0115-0122 and summary; especially, Moshfegi meharan teaches transmitting power to one or more sensors in the sensor network in a high-power mode using a beamformed radio frequency signal as fig 1-4, 8-10, 20-23 paragraph 0094-0100 and 0116-0121 and summary).

As to claim 47, the prior art teaches wherein the low-power mode uses a beamformed signal (see fig 1-8 paragraph 0056-0067).

As to claim 48, the prior art teaches further comprising interrogating one or more sensors in the sensor network (see fig 1-5 paragraph 0092-0098).

As to claim 49, the prior art teaches further comprising sending data from one or more sensors in the sensor network (see fig 1-5 paragraph 0095-0100).

As to claim 50, the prior art teaches further comprising receiving the data from one or more sensors in the sensor network which is to be aggregated (see fig 1-7 paragraph 0112-0120). 

As to claim 51, the prior art teaches wherein scanning uses beamforming in a reciprocity configuration (see fig 1--10 paragraph 0051-0063 and background).

As to claim 52 the prior art teaches further comprising charging a capacitor in the one or more sensors in the sensor network (see fig1-6 paragraph 0103-0110).

As to claim 53, the prior art teaches wherein the sensors in the sensor network are passive devices before charging (see fig1-6 paragraph 0107-0113).

As to claim 55, the prior art teaches wherein the radio frequency energy distributor and data aggregator system includes an electronically steered antenna array for transmitting the beamformed RF signal, wherein the radio frequency energy distributor and data aggregator system is configured to set a radiation pattern for the beamformed RF signal that maximizes RF energy transfer to the sensor nodes based on an environment associated with the sensor nodes (see fig 1-4, 8-10, 20-23 paragraph 0096-0106 and 0116-0123 and summary).


As to claim 56, the prior art teaches wherein the radio frequency energy distributor and data aggregator system is configured to glean information about the surrounding environment from the loT network.

As to claim 57, the prior art teaches wherein the radio frequency energy distributor and data aggregator system includes an electronically steered antenna array for transmitting the beamformed RF signal, wherein the radio frequency energy distributor and data aggregator system is configured to set a radiation pattern for the beamformed RF signal that achieves a defined quality of service for RF energy transfer (see fig 1-4, 8-10, 20-23 paragraph 0118-0130 and background).

As to claim 58, the prior art teaches wherein each antenna of the antenna array has an associated extinction coefficient and an associated progressive phase shift, the radio frequency energy distributor and data aggregator system configured to set the associated extinction coefficients and progressive phase shifts to achieve the defined qualify of service (see fig 1-9 paragraph 0070-0080).

As to claim 59, the prior art teaches the radio frequency energy distributor and data aggregator system is further configured to selectively power on/off at least one sensor node 

As to claim 60, the prior art teaches the radio frequency energy distributor and data aggregator system is further configured to selectively charge a capacitor of at least one sensor node by setting a radiation pattern of the beamformed RF signal (see fig 8-21 paragraph 0142-0147).

As to claim 61, the prior art teaches wherein the radio frequency energy distributor and data aggregator system is configured to aggregate data from the sensor node and wirelessly transmit power to the sensor node on different radio bands (see fig 8-16 paragraph 0107-0117).

As to claim 62 the prior art teaches wherein the radio frequency energy distributor and data aggregator system includes a wideband aggregator receiver, the radio frequency energy distributor and data aggregator system configured to aggregate data from a sensor narrowband radio using the wideband aggregator receiver in a manner that avoids data collision and minimizes data retransmission (see fig 8-16 paragraph 0112-0119).

As to claim 63, the prior art teaches wherein the radio frequency energy distributor and data aggregator system includes at least one radio frequency energy distributor and data aggregator module that can be configured to provide various antenna array configurations (see fig 1-4, 8-10, 20-23 paragraph 0090-0102).

As to claim 64, the prior art teaches wherein each radio frequency energy distributor and data aggregator module includes at least one communication port for connecting to another radio frequency energy distributor and data aggregator module, wherein connected radio frequency energy distributor and data aggregator modules form the electronically steered antenna array (see fig 1-4, 8-10, 20-23 paragraph 0114-0121 and summary).

As to claim 65, the prior art teaches wherein the sensor nodes are passive (see fig1-6 paragraph 0100-0107).

As to claim 66, the prior art teaches wherein the sensor nodes are powered by capacitors (see fig1-6 paragraph 0104-0110).

As to claim 67, the prior art teaches wherein the sensor nodes are not powered by batteries (see fig1-6 paragraph 0109-0116).

As to claim 69, the prior art teaches wherein the aggregated data is stored in the memory (see fig 1-5 paragraph 104-0109).

As to claim 70, the prior art teaches wherein, the far-field, radio frequency signal is configured to be a non-inductive electromagnetic signal (see fig 1-8 paragraph 0067-0076). 

As to claim 71, the prior art teaches wherein the far-field, radio frequency signal is not configured to be near-field inductive (see fig 1-10 paragraph 0073-0083).

As to claim 72 the prior art teaches wherein a sensor node from the network of sensor nodes is in a quiescent state upon receipt of the wireless power transmission (see fig 5-12 paragraph 0085-0092 and background).

As to claim 73, the prior art teaches wherein sensor data from the network of sensors is identified by radio frequency identification (RFID)  (see fig 6-15 paragraph 0091-0102 and summary).

Remarks

Applicant’s response and remarks filed on 12/16/20 have been carefully reviewed. Applicant’s arguments have been fully considered but they are not persuasive. Key argument and their response related to the claims are listed as below:

Applicant contends that Moshfeghi Mehran do not describe “scanning for new sensors in a low-power mode” probes as claimed, Examiner respectfully disagrees.   The prior art (Moshfeghi Mehran (U.S. Pub. No. 2011/0156640) do teach scanning for new sensors in a low-power mode (see fig 1-5 paragraph 0050-0059  and 0098-0107; especially, Moshfegi meharan teaches scanning for new sensors in a low-power mode as fig 1-5 paragraph 0051-0058 and 0099-0106)

Applicant contends that Moshfeghi Mehran do not describe “storing a location of the new sensors in memory” probes as claimed, Examiner respectfully disagrees.   The prior art 

Applicant contends that Moshfeghi Mehran do not describe “scanning for moved sensors in the low-power mode” probes as claimed, Examiner respectfully disagrees.   The prior art (Moshfeghi Mehran (U.S. Pub. No. 2011/0156640) do teach scanning for moved sensors in the low-power mode (see fig 1-6 paragraph 0106-0111; especially, Moshfegi meharan teaches scanning for moved sensors in the low-power mode (see fig 1-6 paragraph 01076-0110).

Applicant contends that Moshfeghi Mehran do not describe “” probes as claimed, Examiner respectfully disagrees.   The prior art (Moshfeghi Mehran (U.S. Pub. No. 2011/0156640) do teach.

Applicant contends that Moshfeghi Mehran do not describe “updating the location of the moved sensors in memory” probes as claimed, Examiner respectfully disagrees.   The prior art (Moshfeghi Mehran (U.S. Pub. No. 2011/0156640) do teach scanning for new sensors in a low-power mode (see fig 1-5 paragraph 0050-0059  and 0098-0107; especially, Moshfegi meharan teaches scanning for new sensors in a low-power mode as fig 1-5 paragraph 0051-0058 and 0099-0106).” probes as claimed, Examiner respectfully disagrees.   The prior art (Moshfeghi Mehran (U.S. Pub. No. 2011/0156640) do teach updating the location of the moved sensors in memory (see fig1-6 paragraph 0108-0114; especially, Moshfegi meharan teaches 

Applicant contends that Moshfeghi Mehran do not describe “aggregating data from the network of sensor” probes as claimed, Examiner respectfully disagrees.   The prior art (Moshfeghi Mehran (U.S. Pub. No. 2011/0156640) do teach aggregating data from the network of sensors (see fig 1-7 paragraph 0110-0118; especially, Moshfegi meharan teaches aggregating data from the network of sensors as fig 1-7 paragraph 0111-0117).

Applicant contends that Moshfeghi Mehran do not describe “beamforming a wireless signal using an antenna array” probes as claimed, Examiner respectfully disagrees.   The prior art (Moshfeghi Mehran (U.S. Pub. No. 2011/0156640) do teach beamforming a wireless signal using an antenna array (see fig 1-4 and 8-20 paragraph 0048-0058 and 0090-0095 and background; especially, Moshfegi meharan teaches beamforming a wireless signal using an antenna array as fig 1-4 and 8-20 paragraph 0049-0057 and 0090-0094 and background).

Applicant contends that Moshfeghi Mehran do not describe “transmitting power to one or more sensors in the sensor network in a high-power mode using a beamformed radio frequency signal (see fig 1-4, 8-10, 20-23 paragraph 0093-0101 and 0115-0122 and summary; especially, Moshfegi meharan teaches transmitting power to one or more sensors in the sensor network in a high-power mode using a beamformed radio frequency signal as fig 1-4, 8-10, 20-23 paragraph 0094-0100 and 0116-0121 and summary)” probes as claimed, Examiner respectfully disagrees.   The prior art (Moshfeghi Mehran (U.S. Pub. No. 2011/0156640) do teach transmitting power to one or more sensors in the sensor network in a high-power mode using a beamformed radio frequency signal (see fig 1-4, 8-10, 20-23 paragraph 0093-0101 and 0115-0122 and summary; especially, Moshfegi meharan teaches transmitting power to one or more sensors in the sensor network in a high-power mode using a beamformed radio frequency signal as fig 1-4, 8-10, 20-23 paragraph 0094-0100 and 0116-0121 and summary).


THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.










Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BINH C TAT whose telephone number is 571 272-1908.  The examiner can normally be reached on flex 7:00Am-8PM.



Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/BINH C TAT/Primary Examiner, Art Unit 2851